Citation Nr: 0409868	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-08780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



REMAND

The veteran served on active duty from June 1985 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2000 RO decision that denied a claim for an 
increased (compensable) rating for service-connected bilateral 
hearing loss.  The veteran testified at a Travel Board hearing in 
September 2003.

The Board notes that to properly evaluate hearing loss, there must 
be audiology testing which includes both decibel thresholds and 
speech descrimination results.  38 C.F.R. §§ 4.85, 4.86.  The 
claims file includes a January 1999 VA hearing test which includes 
such results.  At his Board hearing, the veteran submitted a 
recent September 2003 VA outpatient hearing test, which depicts 
decibel thresholds in graph form and which does not include speech 
discrimination scores.  This outpatient evaluation does not 
contain all information needed for rating purposes, although the 
decibel thresholds on the graph suggest worsened hearing loss.  
Under the circumstances of this case, there is a further VA duty 
to assist the veteran with his claim, and this includes obtaining 
any additional recent treatment records and providing a current VA 
compensation examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all VA treatment records 
concerning hearing loss, dated from 2000 to the present and not 
already in the claims folder.

2.  The RO should have the veteran undergo a VA audiology 
examination to determine the severity of his bilateral hearing 
loss.  All findings necessary for rating the condition should be 
provided in detail, including decibel thresholds and speech 
descrimination scores for both ears.

3.  Thereafter, the RO should review the claim for an increased 
(compensable) rating for bilateral hearing loss.  If the claim is 
denied, a supplemental statement of the case should be provided to 
the veteran and his representative, and they should be given the 
opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



